DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-14 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Takino et al. US Patent Application Publication 2012/0191057 in view of Wade et al. US Patent Application Publication 2014/0288521. 

As to claims 1 and 19, Takino teaches a low-bulk, high capacity disposable absorbent pant 10,
comprising:
front 20 and rear 30 panels (Figure 2) each comprising stretch laminate material, the stretch laminate material comprising an inner layer 24 (front), 34 (rear) and an outer layer 24(front), 35 (rear).  Takino teaches elastomeric laminate panels, but is silent as to the material comprising the inner and outer layers.  
Wade teaches a panty-type disposable garment 100 having stretch laminate front and rear panels 84,86 (Wade Figures 1 and 6; paragraph 0044).  Wade teaches the front and rear panels comprise nonwoven inner and outer layers (paragraphs 0027-0028).  It would have been obvious to one having ordinary skill in the art at the time the invention was originally filed to modify the stretch laminate of Takino with nonwoven inner and outer layers as known in the art and taught in Wade. Doing so would provide a layer having a cloth-like look and feel.

Takino teaches and a plurality of longitudinally spaced, laterally extending and laterally elastomeric panel strands 26,36 disposed between the inner layer and the outer layer.  Takino does not teach the elastics are prestrained.  Wade teaches the elastic laminate comprises elastic strands that have a pre-strain. Wade teaches the elastic prestrain may be used to change the force profile of  the elastic strands (paragraph 0049).  Thus, one having ordinary skill in the art would be motivated to use an elastic prestrain for a desired force profile and a desired fit for the article. 

Takino/Wad teaches the front 20 and rear 30 panels are joined to each other along left and right side
seams 14 (Takino paragraph 0018) each having a top end and a bottom end  - the top of the front panel is element 22 and the bottom of the front panel is element 23; the top of the rear panel is 32 and the bottom of the rear panel is 33 (Takino Figures 1 and 2; paragraph 0020); and

an absorbent pad assembly 40 comprising:
a front portion terminating at a front end 47  and a rear portion terminating at a rear
end 48 (Takino Figure 4; paragraph 0037), the front portion being joined to the front panel at a front joined location 61 such that the front end is disposed above the bottom ends of the side seams 14, and the rear portion being joined to the rear panel at a rear joined location  62  such that the rear end is disposed above the bottom ends of the side seams 14 (Takino Figures 1 and 3; paragraphs 0031),

a liquid permeable topsheet 42, a liquid impermeable backsheet 43, and an absorbent
core structure 41a disposed between the topsheet and the backsheet (Takino Figure 4; paragraph 0025);
a left edge and a right edge (Takino Figure 3),
at least one longitudinally extending, prestrained left pad assembly elastomeric
member 71 disposed along the left edge (Takino Figure 3; paragraphs 0034-0035), and at least one longitudinally extending, prestrained right pad assembly elastomeric member 71 disposed along the right edge (Takino Figure 3; paragraphs 0034-0035), 

wherein the left pad assembly elastomeric member and the right pad assembly elastomeric member 71 are each disposed at a location that is closer to a longitudinal axis P of the pant than to the respective left or right side seam of the pant due to the hour-glass configuration of the absorbent pad; 

wherein a sub-plurality of the prestrained elastomeric panel strands in the front panel 20
overlie and completely traverse the front portion of the absorbent pad assembly 40 to
the outside thereof – where the lower elastic 26 near end 23 completely traverse the front end 61 of the absorbent structure 40 (Takino Figure 3);
 and a sub-plurality of the prestrained elastomeric panel strands 51 in
the rear panel 30 overlie and completely traverse the rear portion of the absorbent pad
assembly 40 to the outside thereof (Takino Figures 3 and 9); and

wherein the plurality of the prestrained elastomeric panel strands in the rear panel
comprises a first group 30a disposed above the bottom ends of the side seams and a
second group 30b disposed below the bottom ends of the side seams 14 (Takino Figure 1; paragraphs 0019, 0023, and 0041), and strands in both
the first and second groups overlie and completely traverse the rear portion of the
absorbent pad assembly to the outside thereof (Takino Figures 1 and 3).

With respect to claim 19, the prestrained elastomeric is a film, which is also taught in Takino/Wade (Wade paragraph 0028).  Takino teaches a similar structure for the prestrained elastomeric film as the prestrained elastomeric panel strands. 

As to claims 2 and 20, Takino/Wade teaches an active portion each of the left and right
pad assembly elastomeric members 71 crosses one or more of the sub-plurality of
prestrained elastomeric panel strands 26 in the front panel and crosses elastics 51 in the rear panel (Takino Figure 3; paragraphs 0035-0036)

As to claim 3 and 21, the absorbent core structure is tapered or graduated down in thickness toward one or both of a front edge and a rear edge thereof – where Takino teaches the core 41a has a length dimension in the transverse direction X gradually reduced toward the transverse center line to be concave in the vicinity of the transverse center line (Figure 3; paragraph 0025).  Thus, the core structure is tapered from the rear towards the front and/or from the front towards the rear.

As to claim 5, the absorbent core 41a structure comprises an absorbent layer comprising particles of superabsorbent polymer (Takino paragraph 0025; Wade paragraph 0042)

As to claim 6, Takino/Wade teaches the absorbent core structure comprises an
acquisition layer comprising cellulose and/or polymer fibers (Wade paragraph 0042).

As to claim 7, Takino has an absorbent core structure 41a comprising: a front edge 47
and a rear edge 48, the front edge and the rear edge defining an absorbent core length (Figure 4; paragraph 0037).  Takino teaches the absorbent core is generally hourglass, but may also be square in shape (paragraph 0047) in which case the core length is capable of being easily divisible in equal sublengths. Takino also generally teaches the central portion of the absorbent core may taper from the front to the rear (paragraph 0047, Figure 3). Based on the teaching of Takino, it would have been obvious to one having ordinary skill in the art to vary the basis weights of segments of the absorbent core as claimed. Doing so would ensure that the maximum thickness of the core is located at a target insult area or the anatomical position at which the urine insult from the wearer will be initiated.

As to claim 8, all or a majority of the plurality of elastomeric panel strands 26,36 in the rear panel and/or the front panel, disposed above the bottoms bottom ends of the side seams 14, have an average longitudinal spacing of less than 10 mm (Takino paragraph 0022).

As to claim 9, all or a majority of the plurality of elastomeric panel strands 26,36 in the rear panel and/or the front panel, disposed above the bottoms ends of the side seams 14, have an average size of from 400 to 1000 decitex (Takino paragraph 0022).

As to claims 10 and 14, Takino/Wade teaches all or a portion of the plurality of elastomeric panel strands in the rear panel and/or the front panel disposed above the bottom ends of the side seams, have an average level of prestrain (Wade paragraph 0049).  Wade does not teach the claimed values.  However, Wade teaches the elastic prestrain may be used to change the force profile of  the elastic strands (paragraph 0049). Wade also teaches the number of strands and linear density of the strands contribute to the force profile (Wade paragraphs 0047-0048).  Thus, one having ordinary skill in the art would be able to determine through routine experimentation the elastic prestrain needed for a desired force profile and a desired fit for the article. 

As to claim 13, the first group of elastomeric panel strands has a first average longitudinal spacing that is less than a second average longitudinal spacing of the second group of elastomeric panel strands – where the first group 30a, with elastics 36 has spacing of about 3 to about 15 mm (paragraph 0022) and the second group 30b, with elastics 51 has spacing of about 10 to about 30 mm (paragraph 0023).

As to claims 17, 18, 22, and 23, Takino does not specifically teach the absorbent core structure comprises at least 3 grams of particles of superabsorbent polymer or at least 1 gram of cellulose and/or polymer fibers. Takino teaches the absorbent core structure 41a is made of cellulosic fibers co-mingled with superabsorbent polymer particles (paragraph 0025). One having ordinary skill in the art at the time the invention was originally filed would be able to determine through routine experimentation the amount of cellulose fibers and superabsorbent material needed for an intended use of the product.


7.	Claims 15 and 16 /are rejected under 35 U.S.C. 103 as being unpatentable over Takino et al. US Patent Application Publication 2012/0191057 in view of Wade et al. US Patent Application Publication 2014/0288521 and further in view of Van De Maele US Patent Application Publication 2013/0226120. 

As to claims 15 and 16, Takino/Wade teach the present invention substantially as claimed.  However, Takino/Wade do not teach the absorbent core has channels extending through the absorbent layer. Van De Maele teaches the absorbent core having one or more channels extending longitudinally and laterally through the absorbent layer (Van De Maele Figures 2, 5, 6A, 6B, 10A, 10B) for the benefit of allowing excellent fluid management by providing smaller pockets to immobilize absorbent polymer material and prevent gel blocking Van De Maele paragraph 0014).  It would have been obvious to one having ordinary skill in the art at the time the invention was originally filed to modify the absorbent of Takino/Wade with channels for the benefits taught in Van De Maele.

Double Patenting
8.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

9.	Claims 1-3, 5-10, and 13-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims  of U.S. Patent No. 10,828208. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application is a broader recitation of the claims of the patent in that it does not set forth a specific distance the absorbent pad elastomeric members are disposed from the left and right edges of the pad.



10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE F STEPHENS whose telephone number is (571)272-4937. The examiner can normally be reached 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on 571-270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACQUELINE F STEPHENS/           Primary Examiner, Art Unit 3781